IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 226 WAL 2018
                                           :
                    Respondent             :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Order of the
             v.                            :   Superior Court at No. 123 WDM 2017
                                           :   entered on May 7, 2018, denying
                                           :   review of the Order of the Blair
PAUL AARON ROSS,                           :   County Court of Common Pleas at
                                           :   No. CP-07-CR-0002038-2004 entered
                    Petitioner             :   on November 6, 2017


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is hereby GRANTED, the Order of the Superior Court is VACATED, and the case is

REMANDED to the Superior Court to allow interlocutory appeal of the Order the Blair

County Court of Common Pleas, dated November 6, 2017.